Citation Nr: 1445506	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-33 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of blood clots, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating of the VA Regional Office (RO) in Boston, Massachusetts that, in pertinent part, denied service connection for blood clots, to include as secondary to service-connected recurrent dislocation of the left shoulder. 

The Veteran was afforded a personal hearing at the RO in July 2008.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for recurrent dislocation of the left shoulder with osteoarthritis and tendonitis, and left radial sensory neuropathy of the left upper extremity associated with recurrent dislocation of the left shoulder.  In a claim dated in February 2007, he indicated that he had blood clots related to service-connected left shoulder disability.

During a personal hearing in July 2008, the Veteran testified that he had been hospitalized at Boston Medical Center for blood clots and that his physician, Dr. D.C., had told him that there was some relationship between his "bad shoulder" and blood clots.  The appellant also stated that one of his doctors at VA had also told him the same thing.  Review of the record discloses that no physician in the record, including Dr. D.C., has written that there is a nexus between the Veteran's blood clots and left shoulder disabilities.  As such, the Veteran should be given the opportunity to solicit and submit opinions from his treating physicians, including Dr. D.C., as to a causal connection between blood clots and service-connected left shoulder disorders. 

During the July 2008 hearing, a registered nurse at Boston Medical Center presented testimony to the effect that over time, left shoulder neuropathy could engender occlusions leading to deep vein thrombosis or blood clots.  The Board notes, however, that the Veteran has never had a VA examination where an opinion has been provided as to whether there might be an etiology between the service-connected left shoulder disability and the development of blood clots.  As such, the Veteran should be scheduled for an examination by a VA physician.

The Veteran testified that he received ongoing VA outpatient treatment for service-connected left shoulder disability.  The most recent VA records date through August 2012.  As VA adjudicators have constructive possession of any additional VA records, they must be retrieved and associated with the other evidence on file. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board observes that in the VA's duty-to-assist in the development of the claim letter dated May 2007, the Veteran was not afforded notice of what was required to substantiate the claim on a secondary basis.  This should be rectified on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist letter pertaining to entitlement to service connection for blood clots, to include as secondary to service-connected disability.

2.  Contact the Veteran by letter and request that he provide clinical reports or well-supported statements from Dr. D.C. (full name can be found in the hearing transcript) and his treating VA physician that attest to a relationship between recurrent dislocation of the left shoulder with osteoarthritis and tendonitis and left radial sensory neuropathy of the left upper extremity and the development of blood clots. 

3.  Obtain all outstanding, pertinent VA records of treatment for the Veteran from the Boston VA clinical system dating from September 2012 to the present and associate them with the claims folder.

4.  Thereafter, schedule the Veteran for an examination by an appropriate VA physician to determine the onset and etiology of left arm blood clots.  Provide the examining physician access to the appellant's VBMS file.  All indicated tests and studies should be conducted and all clinical findings should be reported in detail.  Following examination and review of the evidence, the physician must respond to the following questions: 

a) Does the Veteran currently have any residuals of blood clots, and, is this at least as likely as not (50 percent or greater probability) a recurring condition?

b) Is there evidence of blood clots or any symptoms indicative of blood clots during active duty?

c) Is it at least as likely as not blood clots or residuals thereof are caused by (secondary to) service-connected left shoulder disabilities?  

d) Is it at least as likely as not blood clots or residuals thereof have been permanently aggravated (increased in severity) by left shoulder disabilities?

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

